    20-11320-jlg        Doc 3       Filed 05/29/20 Entered 05/29/20 22:01:14                           Main Document
                                                  Pg 1 of 23



John McCarthy
Brian P. Hall
SMITH, GAMBRELL & RUSSELL, LLP
1301 Avenue of the Americas, 21st Floor
New York, New York 10019
(212) 907-9700
Fax: (212) 907-9800

Proposed counsel to Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------
                                                                               Chapter 11
In re
                                                                               Case No. 20-11320
SABON HOLDINGS, LLC, et al.1
         Debtors.
                                                                               (Joint Administration Requested)
----------------------------------------------------------

             DECLARATION OF YALE SCOTT BOGEN PURSUANT TO
      LOCAL BANKRUPTCY RULE 1007-2 IN SUPPORT OF FIRST DAY MOTIONS

                   YALE SCOTT BOGEN, pursuant to 28 U.S.C. § 1746, declares as follows:

         1.        I am the Chief Restructuring Officer of the within debtors and debtors in

possession (collectively, the “Debtors”). I am familiar with the Debtors’ day-to-day operations,

business affairs, and books and records. I submit this declaration (“Declaration”) pursuant to

Rule 1007- 2 of the Local Bankruptcy Rules for the Southern District of New York (the “Local

Bankruptcy Rules”) to assist the Court and other parties in interest in understanding the

circumstances that compelled the commencement of these chapter 11 cases and in support of (i)

the Debtors’ petitions for relief under chapter 11 of title 11 of the United States Code (the


1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are:
SABON HOLDINGS, LLC (9131), SABON MANAGEMENT, LLC (9205), SABON 78 7TH AVE, LLC (4824), SABON 458
BWY, LLC (5760) ,SABON 782 LEX, LLC (6496), SABON 1276 LEX, LLC (4675), SABON AMERICAN DREAM, LLC
(3633), SABON 1371 6TH AVE, LLC (6176), SABON 2052 BWY, LLC (6388), SOAPIA, Inc. (8472), SABON RF, LLC
(6097). SABON WEB, LLC (6450), SABON 1450 BWY, LLC (2810) and SABON WILLIAMSBURG, LLC (1159). The
mailing address and principal place of business of the Debtors is 584 Broadway Avenue, Suite 601, New York, NY 10012.




                                                                                                               SGR/22808797.1
 20-11320-jlg     Doc 3     Filed 05/29/20 Entered 05/29/20 22:01:14            Main Document
                                          Pg 2 of 23



“Bankruptcy Code”) filed on May 29, 2020 (the “Petition Date”) and continuing thereafter, and

(ii) the relief, in the form of motions and applications, that the Debtors have requested of the

Court (collectively, the “First Day Pleadings”).

       2.      The First Day Pleadings seek relief aimed at preserving the value of the Debtors

and maintaining the continuity of its operations which are critical to the Debtors’ reorganization

efforts. More specifically, the First Day Pleadings seek relief to allow the Debtors to: (i)

stabilize and maintain its business operations through, among other things, obtaining post-

petition financing; (ii) preserve relationships with the management team, customers, employees

and other key constituencies; and (iii) establish certain administrative procedures to facilitate an

orderly transition into, and uninterrupted operations throughout, the chapter 11 process.

       3.      Except as otherwise indicated, all facts set forth in this Declaration are based upon

my personal knowledge, my discussions with members of the Debtors’ senior management and

advisors, my review of relevant documents and information concerning the Debtors’ operations

and financial affairs, or my opinion based upon my experience and knowledge. If called upon, I

would testify to the facts set forth in this Declaration. I am authorized to submit this Declaration

on behalf of the Debtors.

      Nature of the Debtors’ Business and Circumstances Leading to Debtors’ Filing

       4.      The Debtors are privately owned companies engaged in the business of sale of

handmade soaps and related bath and body products manufactured in Israel and have been

operating since 2003. As of the date hereof, Debtors operate nine stores, eight of which are

located in New York City and one is located in Garden City, New York. The Debtors’ stores are

operated in a personalized sales manner that allows customers to experience the products first-

hand by, among other things, trying the products in the store with assistance of sales personnel.




                                                   2                                  SGR/22808797.1
 20-11320-jlg     Doc 3     Filed 05/29/20 Entered 05/29/20 22:01:14            Main Document
                                          Pg 3 of 23



The Debtors also sell to customers online. In recent years, given the change in the consumer

habits that weakened the retail market, the Debtors’ in-store sales have suffered.

        5.     The COVID-19 global pandemic and the ensuing government mandated closures

of all of the Debtors’ stores have devastated Debtors’ revenue through all channels of commerce.

Even assuming that the government mandated closures imposed upon Debtors’ stores are lifted

within the next two or three months, Debtors’ revenue streams have irreparably suffered and are

unlikely to recover in a manner that would allow the Debtors to meet its obligations to its

creditors.

        6.     Sabon Holdings, LLC, the 100 percent owner of each other debtor, is a wholly

owned subsidiary of Groupe Roche Holdings U.S. (“GRHUS”). GRHUS is the Debtors’ largest

prepetition creditor and is owed over $10 million under a Treasury Management Agreement, all

of which was borrowed by the Debtors on an unsecured basis. To facilitate the chapter 11

process, GRHUS has agreed to provide debtor in possession financing, on a secured basis, in the

maximum amount of $750,000.

        7.     Local Bankruptcy Rule 1007-2 requires certain information related to the Debtors,

which is set forth below.

                                 Holders of Unsecured Claims

        8.     In accordance with Local Bankruptcy Rule 1007-2(a)(4), Schedule 1 hereto is a

list of the names, addresses, and, where available, telephone numbers and email addresses of the

creditors holding the 20 largest unsecured claims (excluding insiders) against each Debtor. Such

list includes the amount of the claim, the nature of the claim and, if appropriate, an indication of

whether such claim is contingent, unliquidated, disputed, or partially secured, subject, however,




                                                 3                                    SGR/22808797.1
 20-11320-jlg       Doc 3    Filed 05/29/20 Entered 05/29/20 22:01:14          Main Document
                                           Pg 4 of 23



to the reservations of rights stated on Schedule 1 regarding, among other things, the actual

validity of any such claims.

                               Holders of 5 Largest Secured Claims

          9.    There are no creditors holding secured claims against the Debtors.

                               Summary of Debtors’ Assets and Liabilities

          10.   In accordance with Local Bankruptcy Rule 1007-2(a)(6), the Debtors’ assets and

liabilities are, as of May 29, 2009:

                            a. Total Assets: approximately $3,300,000;

                            b. Total Liabilities: approximately $12,500,000.

                                The Debtors’ Business Premises’

          11.   In accordance with Local Bankruptcy Rule 1007-2(a)(9), the premises owned,

leased, or held under other arrangement, from which the Debtors operate their business is as

follows:

  Type                          Location                              Tenant Entity

                                                              Soapia Inc. & Sabon 1371 6th,
  Store            1371 6th Ave New York, NY 10019
                                                                    LLC (co-tenants)

  Store             78 7th Ave New York, NY 10011                Sabon Management, LLC

  Store         630 Old Country Rd Garden City, NY 11530             Sabon RF, LLC

  Store            458 Broadway New York, NY 10013                Sabon 458 BWY, LLC

  Store           1450 Broadway New York, NY 10018               Sabon 1450 BWY, LLC

  Store          782 Lexington Ave New York, NY 10065              Sabon 782 Lex, LLC

  Store         1276 Lexington Ave New York, NY 10028             Sabon 1276 Lex, LLC

  Store           2052 Broadway New York, NY 10023                Sabon 2052 Bwy, LLC




                                                 4                                    SGR/22808797.1
 20-11320-jlg      Doc 3      Filed 05/29/20 Entered 05/29/20 22:01:14           Main Document
                                            Pg 5 of 23



  Store            128 N 4th St Brooklyn, NY 11249                Sabon Williamsburg, LLC




 Office         584 Broadway, New York New York 10012              Sabon Management, LLC



                                   Location of Debtors’ Assets

          12.   The Debtors’ maintain their books and records at: 584 Broadway, Suite 601, New

York, New York 10012.

                                         Pending Lawsuits

                        13.      There is no litigation pending against the Debtors.




                                                  5                                    SGR/22808797.1
 20-11320-jlg     Doc 3     Filed 05/29/20 Entered 05/29/20 22:01:14              Main Document
                                          Pg 6 of 23



                                       Senior Management

       14.     In accordance with Local Bankruptcy Rule 1007-2(a)(12), the names of the

individuals who comprise the Debtors’ existing senior management, their tenure with the

Debtors, and a brief summary of their relevant responsibilities and experience is as follows.

                           a. Sebastien Guinchard is the Chief Executive Officer of the

                               Debtors. Mr. Guinchard has worked for the Debtors since July

                               2019 and is responsible for the day-to-day details and operations of

                               the Debtors. Mr. Guinchard is a graduate of EDHEC Business

                               School (France) and has previously worked as the US Manager of

                               Jacadi USA, a children’s clothing and goods chain. Prior to that,

                               Mr. Guinchard was the vice president of business development for

                               North American operations of L’Occitane en Provence.

                           b. Fanny Grouzinoff is the Director of Finance. Ms. Grouzinoff

                               recently joined the Debtors in March 2020 and is responsible for

                               managing the day to day financial operations of the Debtors. Ms.

                               Grouzinoff is a graduate of Emlyon Business School (France) and

                               was previously the Global Client Finance Manager with the

                               Publicis Groupe, an advertising and a public relations company.

                                     Additional Information

       15.     The Debtors intend to continue to operate as debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code.

       16.     The estimated weekly payroll to employees, excluding severance benefits, for the

thirty (30) period following the filing of the chapter 11 petitions is $27,500.




                                                  6                                   SGR/22808797.1
 20-11320-jlg      Doc 3    Filed 05/29/20 Entered 05/29/20 22:01:14       Main Document
                                          Pg 7 of 23



       17.     The amount paid and proposed to be paid for services for the thirty (30) period

following the filing of the chapter 11 petition:

                           a. to officers - $21,670;

                           b. to stockholders - $0;

                           c. to directors - $0; and

                           d. to financial or business consultants - $0.

       18.     Schedule 2 is the 13 week cash budget (the “Budget”) prepared in preparation of

these chapter 11 cases. The Budget contains the information required by Local Rule 1007-

2(b)(3).




                                                   7                             SGR/22808797.1
 20-11320-jlg       Doc 3     Filed 05/29/20 Entered 05/29/20 22:01:14                Main Document
                                            Pg 8 of 23



                                  Summary of First Day Pleadings

        19.      Concurrently with its Chapter 11 petitions, the Debtors are filing the following First

Day Pleadings:

                            a. Debtors’ Motion for Entry of an Order Pursuant to Fed. R. Bankr.
                               P. 1015(b) Directing Joint Administration of Chapter 11 Cases
                               (the “Joint Administration Motion”);

                            b.    Motion of Debtors for Entry of Interim and Final Orders (I)
                                 Authorizing Debtors to (A) Continue Participating in Existing
                                 Cash Management System, and Using Bank Accounts and Business
                                 Forms, and (B) Continue Intercompany Transactions, (II)
                                 Providing Administrative Expense Priority for Postpetition
                                 Intercompany Claims, (III) Granting Related Relief (the “Cash
                                 Management Motion”);

                            c. Motion of Debtors for Entry of Interim and Final Orders (I)
                               Authorizing Debtors to (A) Pay Prepetition Wages, Salaries,
                               Reimbursable Expenses, and Other Obligations on Account of
                               Compensation and Benefits Programs and (B) Continue
                               Compensation and Benefits Programs, and (II) Granting Related
                               Relief (the “Wages Motion”);

                            d. Motion of Debtors for Entry of Interim and Final Orders (I)
                               Authorizing Debtors to Continue Customer Programs in the
                               Ordinary Course of Business, (II) Pay Prepetition Obligations
                               Related Thereto, and (III) Granting Related Relief (“Customer
                               Program Motion”);

                            e. Motion of Debtors for Entry of an Order for Rejection of
                               Unexpired Leases of Nonresidential Real Property (the “Lease
                               Rejection Motion”); and

                            f. Motion of Debtors for Entry of Orders (I) Authorizing the Debtors
                               to Obtain Postpetition Financing, (II) Granting Liens and
                               Providing Superpriority Administrative Expense Claims, and (III)
                               Modifying the Automatic Stay (the “DIP Financing Motion”).

        20.      I have reviewed each of the First Day Pleadings and participated in their preparation,

and I believe the Debtors would suffer immediate and irreparable harm absent the ability to continue

their business operations as contemplated by the relief requested in the First Day Pleadings. In my

opinion, the grant of the relief sought in the First Day Pleadings will be critical to the Debtors’ efforts


                                                    8                                       SGR/22808797.1
 20-11320-jlg        Doc 3        Filed 05/29/20 Entered 05/29/20 22:01:14         Main Document
                                                Pg 9 of 23


to monetize the value of their assets in bankruptcy in a manner that preserves and maximizes value

for the benefit of all parties.

        21.      Below is a brief discussion of the First Day Pleadings and an explanation of why, in

my belief, such motions are critical to the successful prosecution of these Chapter 11 Cases..

                                         Cash Management Motion

        22.      Pursuant to the Cash Management Motion, the Debtors seek to maintain its

current cash management system and keep open its existing bank accounts, allow intercompany

transactions to continue and keep using their existing business forms.

        23.      The Debtors require the ability to continue to maintain various bank accounts

which the Debtors use for disbursements for trade suppliers, utilities, sales tax remittances, and

other creditors, all as more fully described on Exhibit A to the Cash Management Motion

(collectively, the “Accounts”). Maintaining the Accounts will assist the Debtors to continue the

uninterrupted operation of the Debtors’ businesses and manage cash in a prudent fashion.

Therefore, unless the relief requested is granted, the Debtors may be deprived of the opportunity

to reorganize.

        24.      The Debtors utilize the Accounts in the ordinary and usual course of their

businesses. Under the circumstances, maintenance of the Accounts with minimal disruption is

essential to the successful reorganization of the Debtors and is also in the best interests of all

parties in interest. The Debtors will continue to maintain strict records with respect to all

transfers of cash so that it may readily account for all transfers.

        25.      Furthermore, the cash management system utilized by the Debtors is familiar to

the Debtors, the banks at which they maintain accounts and their suppliers and employees. As

part of their daily operations, the Debtors collect cash, checks, wire transfers, automated clearing

house (“ACH”) transfers, and credit and debit card payments from customers. Each of the


                                                   9                                     SGR/22808797.1
 20-11320-jlg     Doc 3     Filed 05/29/20 Entered 05/29/20 22:01:14             Main Document
                                         Pg 10 of 23



Debtors has an Account and receives funds generated by or on account of that Debtor’s

operations from third parties and via intercompany transfers. The Debtors can achieve the goals

of the Operating Guidelines without closing their existing accounts and opening new ones.

       26.     The Debtors will identify all prepetition checks and other forms of payment

outstanding on the Petition Date and notify the banks holding the Accounts not to pay such

checks or obligations.

       27.     Requiring the Debtors to close all Accounts and open new debtor-in-possession

accounts would (i) be costly; (ii) disrupt the Debtors’ ability to satisfy postpetition payables in a

timely manner, potentially causing a loss of trade credit and customer confidence; (iii) interfere

with the efficient management of the Debtors’ cash resources; and (iv) distract the Debtors’

managers at a time when the business requires their full attention.

       28.     Substantial disruptions and delays in payments to the Debtors’ creditors for post-

petition obligations could occur if the Debtors are prohibited from continuing to use the

Accounts. A majority of the Debtors’ revenues are derived from credit card and debit card sales

and closing the Accounts will disrupt and delay the receipt of payments from its credit card

processors. To avoid such problems and to ensure as smooth a transition into Chapter 11 as

possible, with a minimal disruption to ongoing financial and administrative operations, it is

imperative that the Debtors be permitted to continue using the Accounts.

       29.     Additionally, there are 14 debtors, each with its own bank accounts and checks. If

the Debtors are required to establish new accounts and obtain new checks for each account, the

cost of doing so would likely outweigh the benefit achieved. The Debtors maintain sufficient

accounting controls to trace the funds that are transferred. Requiring the Debtors to open new




                                                 10                                    SGR/22808797.1
 20-11320-jlg     Doc 3    Filed 05/29/20 Entered 05/29/20 22:01:14           Main Document
                                        Pg 11 of 23



accounts would drastically slow down the administration of the bankruptcy cases and would be

unduly burdensome.

       30.     I not that all of the Accounts are maintained at Capital One, N.A. and HSBC Bank

USA, N.A., each an Authorized Depository, as promulgated by the United States Trustee’s

Guidelines.

       31.     Regarding the continued use of checks and other business forms including

purchase orders and invoices (collectively, the “Business Forms”), by virtue of the nature and

scope of the business in which the Debtors are engaged, and the numerous parties with whom the

Debtors deal, it is imperative that the Debtors be permitted to continue to use the Business Forms

without alteration or change.

       32.     Based on my experience, the foregoing cash management system constitutes

ordinary, usual and essential business practices and any disruption in these practices and

procedures would jeopardize the Debtors’ efforts towards a successful Chapter 11 case. The

Debtors’ cash management system is similar to those commonly employed by corporate

enterprises of a size and complexity comparable to the Debtors. The widespread utilization of

such systems and procedures are attributable to the numerous benefits that they provide. Chief

among the benefits are: (a) the ability to tightly control corporate funds, invest idle cash and

ensure cash availability, (b) reduced administrative expenses through facilitation of funds

movement and the development of more timely and accurate balance and presentment

information. Further, use of Business Forms without alteration or change and maintenance of

existing accounts will prevent confusion, substantial disruption and delay.

                                          Wages Motion

       33.     As of January 1, 2020, the Debtors employed 72 full time and part time

employees in various retail services, accounting, IT, customer service, management and


                                                11                                   SGR/22808797.1
 20-11320-jlg     Doc 3    Filed 05/29/20 Entered 05/29/20 22:01:14            Main Document
                                        Pg 12 of 23



administrative positions. COVID-19 has caused a complete cessation in the Debtors’ retail

operations while the Debtors’ on-line business remains in operation. As a result all of the 33 part

time employees that were employed in the stores as of April 2020 were terminated and the 24

full time employees that were employed in the stores as of April 2020 were furloughed

(collectively, the “Furloughed Employees”).

       34.     The Debtors hope to be in a position to return as many of their Furloughed

Employees to work as possible. Based on information currently available, the Debtors hope that

some of their Furloughed Employees will be able to return to work in early stages of the Chapter

11 Cases, subject to New York officials lifting restrictions. In the short term, the Debtors have

retained ten employees (the “Retained Employees”) to maintain the Debtors’ limited business

operations during this global crisis. Because the Debtors are hopeful that they will be in a

position to return some of the Furloughed Employees to work once they fully re-operationalize,

the relief sought by this Motion is with respect to both the Furloughed and Retained Employees,

as well as certain employees that may be terminated notwithstanding the Debtors’ best efforts

(the “Terminated Employees,” and collectively, the “Employees”).

       35.     It is my opinion that the continued service of the Employees is critical to the

Debtors’ ability to reorganize and the nature of the Debtors’ business requires the business

expertise and goodwill of its Employees to continue generating revenue. Retention of the

Employees is vital to the Debtors’ ongoing operations.

       36.     The Debtors pay the Employees every two weeks, one week in arrears, so that

employees receive their pay every other Friday. The Debtors completed payment of the payroll

due May 29, 2020 prior to the Petition Date and therefore the amounts due for Employee

Prepetition Compensation (as defined in the Wages Motion) as of the Petition Date, relating to




                                                12                                   SGR/22808797.1
 20-11320-jlg     Doc 3    Filed 05/29/20 Entered 05/29/20 22:01:14           Main Document
                                        Pg 13 of 23



the services rendered within 180 days of the Petition Date, plus related taxes will be no greater

than $25,000. Based on my review of the records, I can confirm that no employee will be paid

in excess of $13,650.00.

       37.     The Debtors deduct certain amounts through payroll deductions from those

Employees who elect to pay for health, vision and dental insurance and supplemental life and

cancer insurance (the “Voluntary Benefit Contributions”). The Debtors are required to pay the

gross amount of the monthly insurance premiums regardless of the amount contributed by the

Employees. The Debtors offer Employees health insurance products through Empire Blue Cross

Blue Shield, dental insurance through Guardian Life Insurance Company and vision insurance

through Empire Blue Cross Blue Shield Vision Rider (the “Benefit Providers”). These benefits

are administered in-house by the Debtors.

       38.     The Debtors arrange for Employees to have certain optional flex benefit plans for

medical, dental and child care (the “Optional Flex Plan”). Contributions are made by the

Employees through payroll deductions and are subsequently transferred by the Debtors to the

Optional Flex Plan administrator (the “Optional Flex Plan Contributions”). The Debtors seek to

pay up to an aggregate of $12,500 withheld from the Employees’ wages to fund the Optional

Flex Plan accounts (the “Unpaid Flex Contributions”). The Debtors seek authority to pay to the

Optional Flex Plan administrator, in the ordinary course of business, the costs necessary for the

Debtors to continue to offer the Optional Flex Plan benefits. The Debtors are also requesting

authority to continue withholding the Optional Flex Plan Contributions and to remit said

amounts to the appropriate carrier in the ordinary course of business.

       39.     Although the Debtors intend to retain as many of the Furloughed Employees and

Retained Employees as possible, they anticipate that a portion of the employee workforce may




                                                13                                  SGR/22808797.1
 20-11320-jlg       Doc 3   Filed 05/29/20 Entered 05/29/20 22:01:14              Main Document
                                         Pg 14 of 23



be terminated, including the store managers for each of their closing stores, and certain

administrative staff. Prior to the Petition Date, the Debtors did not have a detailed severance

program for Employees and based entitlement to severance in the Debtors’ discretion on a case-

by-case basis. The Debtors intend to pay a total of 2 weeks pay to each of the Employees that

the Debtors do not intend to retain and to continue health insurance benefits for these individuals

through June 30, 2020 (the “Severance Obligations”),

       40.     The Severance Obligations arise in the ordinary course of the Debtors’ business

and their payment is necessary to sustain the morale of the retained Employees during these

Chapter 11 Cases. The Debtors’ estimate that the total Severance Obligations to be paid will not

exceed $40,000. I agree with the Debtors belief that payment of the Severance Obligations is

advisable—especially in light of the turmoil caused by the COVID-19 crisis.

       41.     If the relief requested in the Wages Motion is not granted, the Employees will

suffer great hardship and, in many instances, financial difficulties, since those monies are needed

to enable them to meet their own personal obligations. If the payments are not made, the

Debtors believe a number of the Employees will seek other employment and the Debtors will

suffer immediate and irreparable harm. Unless the relief requested is granted, the Debtors may

be deprived of the opportunity to reorganize. It is my opinion that it is in the best interests of the

Debtors and their creditors that the Court authorize the payments described herein to avoid

hardship to the Employees and also to maintain and preserve the viability of the Debtors’

ongoing business.

                                     Customer Program Motion

       42.     The Debtors have three main programs aimed at keeping customers returning to their

stores and buying their products.    First, the Debtors’ sell gift cards which are redeemable for

purchases at a later date. Second, the Debtors have a refund and exchange policy which provides


                                                 14                                     SGR/22808797.1
 20-11320-jlg        Doc 3   Filed 05/29/20 Entered 05/29/20 22:01:14          Main Document
                                          Pg 15 of 23


customers refunds if the customer is not satisfied or otherwise wants to exchange products. Third,

maintain the Sabon Royal Passport program which allows customers to earn loyalty points when they

purchase products.

       43.     The purpose of the Customer Satisfaction Programs is to ensure customer

satisfaction and good-will for the Debtors. In order to maintain the goodwill of its customers,

maintain its customer base and facilitate the chapter 11 cases, it is important that the Debtors

continue the current Customer Satisfaction Programs including the issuance and honoring of gift

cards, processing exchanges and returns, and continuing the Sabon Royal Passport program.

       44.     The failure to honor existing customer obligations and the discontinuance of

customer programs could jeopardize the success of the Debtors’ chapter 11 cases as the loyalty

of its customers would likely be adversely affected. The relative expense of continuing the

program is outweighed by the benefits the Debtors will receive the Customer Satisfaction

Programs are continued.

                                        Rejection Motion

       45.     The Debtors are parties to certain unexpired leases (the “Leases”) governing

premises (the “Premises”) which were used by the Debtors as nine (9) retail stores. Pursuant to

the Rejection Motion, the Debtors seek to (i) reject six of the unexpired leases (the “Rejected

Leases”), and (ii) to abandon property no longer needed due to the closing of the stores related to

the Rejected Leases.

       46.     As a result of the Debtors’ restructuring, the Rejected Leases have become

unnecessary to the Debtors’ estates. The Rejected Leases and Terminated Lease (as described in

the Rejection Motion) have no value to their estates and, hence, are appropriate for rejection in

order to relieve an undue burden on the Debtors’ estates. In connection with the rejection of the

Rejected Leases, the Debtors will surrender possession of the Premises to the Landlord for the


                                                15                                   SGR/22808797.1
 20-11320-jlg      Doc 3    Filed 05/29/20 Entered 05/29/20 22:01:14           Main Document
                                         Pg 16 of 23



Rejected Leases as soon as practical after the Petition Date. By rejecting the Rejected Leases at

this time, the Debtors will avoid incurring unnecessary administrative charges that provide no

tangible benefit to the Debtors’ estates. The resulting savings from the rejection of the Rejected

Leases will increase the Debtors’ future cash flow and assist the Debtors’ reorganization efforts.

       47.     The Debtors intend to remove inventory and certain of the furniture, fixtures and

equipment and transport the assets to the Debtors’ remaining retail locations and warehouse, but

certain of these assets will be exceedingly difficult or expensive to remove or store (the

“Remaining Property”). The Debtors estimate that the Remaining Property is of de minimis

value; therefore, the Debtors will not realize any economic benefit by retaining the Remaining

Property. Accordingly, the Debtors request authority to abandon any Remaining Property at the

Premises related to the Rejected Leases. The Debtors expect to complete the store closings and

remove the assets it intends to keep within 10-14 days of the filing of the bankruptcy case.

       48.     The Rejected Leases are not necessary as a result of the discontinuation of the

Debtors’ operations at the locations affected and, hence, represent an undue burden on the

Debtors. Moreover, in the current retail environment, the Rejected Leases have no market value

– i.e., cannot be assigned to a third party for value. Accordingly, rejection of the Rejected

Leases represents an exercise of the Debtors’ sound business judgment, is in the best interest of

the Debtors’ estates and creditors.

                                      DIP Financing Motion

       49.     As stated, the Debtors have negotiated debtor in possession financing in the form

of a senior secured Delayed Draw Term Loan in the maximum amount of $750,000. The

proposed DIP Lender is GRHUS and the terms are favorable with no upfront fees and an interest

rate of Prime plus 4 percent. The DIP financing will be secured by substantially all of the

Debtors’ assets.   It is my view that the Debtors could not find an alternative to GRHUS


                                                16                                    SGR/22808797.1
 20-11320-jlg      Doc 3     Filed 05/29/20 Entered 05/29/20 22:01:14              Main Document
                                          Pg 17 of 23



considering the uncertainty of when its stores will be permitted to reopen and the state of the

financing markets for retailers, which has been made even worse due the Covid-19 crisis.

       50.     As shown in in the Budget attached as Schedule 2 hereof, the Debtors must obtain

interim financing in the amount of $200,000 in order to meet their obligations and to effectuate

an orderly continuation of their business operations Without the requested financing, the Debtors

may be unable, among other things, to meet their respective payroll requirements, to pay

necessary insurance premiums, such as health insurance and workers’ compensation, and to fund

other ongoing and essential capital needs and obligations. Based upon the present value of the

Debtors’ assets, the Debtors believe that the best prospect for repayment to unsecured creditors

will require maintaining the going concern value and continuing the Debtors operations

       51.     The commencement of these chapter 11 cases will place increased demands on

liquidity due to, among other things, the costs of administering these chapter 11 cases and the

acceleration or elimination of trade terms. Accordingly, the Debtors will suffer immediate and

irreparable harm if the requested relief is not granted.


                                              CONCLUSION


       The foregoing account describes the Debtors’ businesses and capital structure, the factors that

precipitated the commencement of these Chapter 11 Cases, and the critical need for the Debtors to

restructure their financial affairs and operations in chapter 11 which the Debtors will provide the best

outcome for all stakeholders.

               I declare under penalty of perjury that the foregoing is true and correct.

               Executed at Boca Raton, Florida on May 29, 2020.

                                                               /s/ Yale Scott Bogen_
                                                               Yale Scott Bogen



                                                  17                                      SGR/22808797.1
20-11320-jlg   Doc 3   Filed 05/29/20 Entered 05/29/20 22:01:14   Main Document
                                    Pg 18 of 23




                                   Schedule 1
                                 Top 20 Creditors




                                       18                             SGR/22808797.1
Creditors Holding 20 Largest Unsecured Claims
Form 204
                 Debtor                                     Creditor                          Address                                           E‐mail




                                                                                                                                                                                    20-11320-jlg
SABON 1276 LEX, LLC             1276 Lex Owner LLC                      560 Fifth Avenue, New York, NY 10036                  mstempel@natrest.com
SABON 1276 LEX, LLC             Davidoff Hutcher & Citron LLP           605 3rd Ave, New York, NY 10158                       sd@dhclegal.com
SABON 1276 LEX, LLC             Pest Away Exterminating                 45 Broadway 10th Fl, New York, NY 10006               jeff@pestawayinc.com
SABON 1371 6TH AVE, LLC         DCA (NYC Consumer Affairs Dept.)        42 Broadway #5 New York, NY 10004                     BCC@dca.nyc.gov.
SABON 1371 6TH AVE, LLC         MGI Designed Interiors Inc              1819 Gilford Ave, New Hyde Park, NY 11040             moshe@mgidesigned.com
SABON 1371 6TH AVE, LLC         Pest Away Exterminating                 45 Broadway 10th Fl, New York, NY 10006               jeff@pestawayinc.com
SABON 1371 6TH AVE, LLC         The Claridge's Company, LLC             101 West 55th Street, New York, NY 10019              EDevine@mskyline.com




                                                                                                                                                                                    Doc 3
SABON 1450 BWY., LLC            1450 Broadway, LLC                      c/o The ZAR Group, LLC 1450 Broadway, Floor 17, New   avi.zukerman@zargroupny.com
                                                                        York, NY 10018
SABON 1450 BWY., LLC            NYC Consumer Affairs Dept.              42 Broadway #5 New York, NY 10004                     BCC@dca.nyc.gov.




                                                                                                                                                                Filed 05/29/20 Entered 05/29/20 22:01:14
SABON 1450 BWY., LLC            Pest Away Exterminating                 45 Broadway 10th Fl, New York, NY 10006               jeff@pestawayinc.com
SABON 1450 BWY., LLC            Ultimate Signs and Designs Corp         86 Sewell St, Hempstead, NY 11550                     info@ultimatesigns.com
SABON 2052 BWY, LLC             Consolidated Edison of New York, Inc.   Att: Law Department 4 Irving Place RM 1875 New        mooreed@coned.com
                                                                        York, NY 10003
SABON 2052 BWY, LLC             Pest Away Exterminating                 45 Broadway 10th Fl, New York, NY 10006               jeff@pestawayinc.com
SABON 2052 BWY, LLC             Sherwood 70 Associates                  745 Fifth Avenue, New York, NY 10151                  frosenberg@sherwoodequities.com




                                                                                                                                                                             Pg 19 of 23
SABON 458 BWY, LLC              Grand Retail LLC                        358 Broadway, New York, NY 10013                      afshint@live.com
SABON 458 BWY, LLC              Pest Away Exterminating                 45 Broadway 10th Fl, New York, NY 10006               jeff@pestawayinc.com
SABON 78 7TH AVE, LLC           Chelsmore Apts., LLC                    205 West 15th Street, New York, NY 10011              nat@chelsmore.com
SABON 78 7TH AVE, LLC           Pest Away Exterminating                 45 Broadway 10th Fl, New York, NY 10006               jeff@pestawayinc.com
SABON 78 7TH AVE, LLC           Verizon                                 P.O Box 15124, Albany, NY 12212                       craig.silliman@verizon.com
SABON 782 LEX, LLC              Pest Away Exterminating                 45 Broadway 10th Fl, New York, NY 10006                jeff@pestawayinc.com
SABON 782 LEX, LLC              Sierra Realty Corp                      c/o Sierra Real Estate, LLC 600 Madison Ave, New York, pbraus@lee‐associates.com
                                                                        NY, 10022
SABON AMERICAN DREAM, LLC       None                                    None                                                  N/A




                                                                                                                                                                                    Main Document
Creditors Holding 20 Largest Unsecured Claims
Form 204
             Debtor                                     Creditor                                             Address                                            E‐mail




                                                                                                                                                                                                         20-11320-jlg
SABON MANAGEMENT, LLC           458 Grand Broadway Owners Corp.                       458 Broadway # Corp, New York, NY 10013                afshint@live.com
SABON MANAGEMENT, LLC           584 Broadway, LLC                                     c/o The ZAR Group, LLC, 1450 Broadway, Floor 17, New   Steve Marvin: smarvin@olmsteadinc.com
                                                                                      York, NY 10018
SABON MANAGEMENT, LLC           Axelia partners LLC                                   185 Alewife Brook Parkway #210, Cambridge, MA          info@axeliapartners.com
SABON MANAGEMENT, LLC           Mr. Locks, Inc.                                       400 2nd Ave, New York, NY 10010                        info@mr‐locks.com
SABON MANAGEMENT, LLC           Paycom Payroll, LLC                                   Attn: Holly Ely 7501 West Memorial Road, Oklahoma      investors@paycomonline.com
                                                                                      City, OK 73142
SABON MANAGEMENT, LLC           PDR, LLC (Packaging and Distribution Resources LLC)   40 Saw Mill Pond Road, Edison, NJ 08817                tsolano@pdrnj.com




                                                                                                                                                                                                         Doc 3
SABON MANAGEMENT, LLC           Recycle Track Systems, Inc                            435 Hudson St Suite 404, New York, NY 10014            jsigall@rts.com
SABON MANAGEMENT, LLC           Sky Water                                             8747 20th Avenue, Brooklyn, NY 11214                   help@skywatersystems.com
SABON MANAGEMENT, LLC           ULINE                                                 Attn: Accounts Receivable 2200 S Lakeside Drive,       customer.service@uline.com
                                                                                      Waukegan, IL 60085




                                                                                                                                                                                     Filed 05/29/20 Entered 05/29/20 22:01:14
SABON MANAGEMENT, LLC           UPS                                                   28013 Network Place Chicago, Chicago, IL, 60673        nbrothers@ups.com
SABON MANAGEMENT, LLC           Velo Corporation Of America                           D/B/A/ Quik Trak Messengers 267 W 17 Str. New York,    info@quik‐trak.com
                                                                                      NY 10011
SABON RF, LLC                   Crystal Clear Window Cleaning                         13000 Main Rd. Mattituck, NY 11952                     info@ccwindows.net
SABON RF, LLC                   PSEGLI                                                175 E Old Country Rd, Hicksville, NY 11801             andrea.elderhowell@pseg.com
SABON RF, LLC                   Terminix                                              150 Peabody Place, Memphis, TN 38103                   terminixcares@terminix.com




                                                                                                                                                                                                  Pg 20 of 23
SABON RF, LLC                   The Retail Property Trust                             c/o M.S. Management Associates Inc. 225 West           thanchar@simon.com
                                                                                      Washington Street, Indianapolis IN 46204
SABON RF, LLC                   Town of Hempstead Dept. of Water                      1995 Prospect Ave, East Meadow, NY 11554               kmurray@tohmail.org
SABON WEB, LLC                  NYS Dept. of Taxation and Fin.                        P. O. Box 5300, Albany, NY 12205                       Enid.Stuart@ag.ny.gov
SABON WEB, LLC                  Tatiana Marmol
SOAPIA, INC.                    None                                                  None                                                   N/A
SABON WILLIAMSBURG, LLC         A C H S Management Corp.                              c/o ACHS Management Corp. 1412 Broadway, New           alex@achsny.com
                                                                                      York, NY 10018
SABON WILLIAMSBURG, LLC         Pest Away Exterminating                               45 Broadway 10th Fl, New York, NY 10006                jeff@pestawayinc.com




                                                                                                                                                                                                         Main Document
20-11320-jlg   Doc 3   Filed 05/29/20 Entered 05/29/20 22:01:14   Main Document
                                    Pg 21 of 23



                                    Schedule 2
                                      Budget




                                       19                             SGR/22808797.1
Sabon Holdings LLC and related debtors
Debtor-in-Possession Budget
Statement of Cash Sources and Uses
$000s                                                                                                                                Week of
                                         Total       6/1/2020     6/8/2020     6/15/2020    6/22/2020    6/29/2020     7/6/2020     7/13/2020     7/20/2020    7/27/2020     8/3/2020     8/10/2020     8/17/2020    8/24/2020




                                                                                                                                                                                                                                                       20-11320-jlg
SOURCES OF CASH
 Sales - Retail                            $180.7         $0.0         $0.0         $0.0        $13.5        $15.0        $15.6         $15.6         $15.6        $17.4        $22.0         $22.0         $22.0         $22.0
 Sales - E-commerce                         661.3        $60.7        $60.7        $60.7        $60.7        $57.4        $56.1         $56.1         $56.1        $50.5        $36.6         $36.6         $36.6         $32.8
 Sales - Wholesale                          664.8        $38.5        $38.5        $38.5        $38.5        $61.8        $71.1         $71.1         $71.1        $63.1        $43.1         $43.1         $43.1         $43.1
 Sales returns and allowances                 0.0          0.0          0.0          0.0          0.0          0.0          0.0           0.0           0.0          0.0          0.0           0.0           0.0           0.0
 Other sources                                0.0          0.0          0.0          0.0          0.0          0.0          0.0           0.0           0.0          0.0          0.0           0.0           0.0           0.0
 Total Cash Inflows                      $1,506.9        $99.2        $99.2        $99.2       $112.7       $134.2       $142.8        $142.8        $142.8       $131.1       $101.7        $101.7        $101.7         $97.9
USES OF CASH
 Cost of Sales
  Inventory purchases                     ($188.3)        $0.0         $0.0      ($168.3)        $0.0          $0.0         $0.0         $0.0        ($20.0)         $0.0         $0.0         $0.0          $0.0          $0.0




                                                                                                                                                                                                                                                       Doc 3
  Inbound freight                           (20.0)      ($10.0)        $0.0         $0.0         $0.0         ($5.0)        $0.0         $0.0          $0.0         ($5.0)        $0.0         $0.0          $0.0          $0.0
  Total Cost of Sales                     ($208.3)      ($10.0)        $0.0      ($168.3)        $0.0         ($5.0)        $0.0         $0.0        ($20.0)        ($5.0)        $0.0         $0.0          $0.0          $0.0
  Gross Profit (Cash Basis)              $1,298.6        $89.2        $99.2       ($69.1)      $112.7       $129.2       $142.8        $142.8        $122.8       $126.1       $101.7        $101.7        $101.7         $97.9
   Sales taxes                             ($37.5)      ($13.0)        $0.0         $0.0         $0.0       ($13.0)         $0.0         $0.0          $0.0        ($11.5)        $0.0         $0.0          $0.0          $0.0




                                                                                                                                                                                                                                   Filed 05/29/20 Entered 05/29/20 22:01:14
  Salaries
   Salaries (taxes included)              ($343.8)        $0.0       ($55.3)        $0.0       ($95.3)        $0.0        ($46.3)        $0.0        ($46.3)         $0.0       ($50.3)        $0.0        ($50.3)         $0.0
   Health insurance/benefits                (19.5)        $0.0         $0.0         $0.0        ($6.5)        $0.0          $0.0         $0.0         ($6.5)         $0.0         $0.0         $0.0         ($6.5)         $0.0
   Ttl Center/Region Exp.                 ($363.3)        $0.0       ($55.3)        $0.0      ($101.8)        $0.0        ($46.3)        $0.0        ($52.8)         $0.0       ($50.3)        $0.0        ($56.8)         $0.0
  Retail/E-commerce/Wholesale Expenses
   Web advertising and marketing          ($151.3)       ($9.7)      ($34.3)        $0.0         $0.0       ($14.4)        ($4.5)       ($30.0)        $0.0        ($14.4)       ($4.5)       ($30.0)        $0.0         ($9.4)
   Web shipping expenses                   (189.4)       (53.4)       (13.7)       (14.4)       (14.0)       (14.0)        (10.0)        (10.0)       (10.0)        (10.0)       (10.0)        (10.0)       (10.0)        (10.0)




                                                                                                                                                                                                                                                Pg 22 of 23
   Website expense                          (78.5)       (31.5)         0.0          0.0          0.0        (23.5)          0.0           0.0          0.0         (23.5)         0.0           0.0          0.0           0.0
   Retail advertising and marketing          (5.1)         0.0          0.0         (1.7)         0.0          0.0           0.0          (1.7)         0.0           0.0          0.0          (1.7)         0.0           0.0
   Rent charges                            (168.1)         0.0          0.0          0.0          0.0        (56.0)          0.0           0.0          0.0         (56.0)         0.0           0.0          0.0         (56.0)
   Wholesale Prof fees and commission       (12.0)        (4.0)         0.0          0.0          0.0         (4.0)          0.0           0.0          0.0          (4.0)         0.0           0.0          0.0           0.0
   Pick and Pack                           (100.2)       (30.2)         0.0          0.0          0.0          0.0         (40.0)          0.0          0.0           0.0        (30.0)          0.0          0.0           0.0
   Credit card fees                         (10.5)         0.0          0.0          0.0          0.0         (3.5)          0.0           0.0          0.0          (7.0)         0.0           0.0          0.0           0.0
   Other retail expenses                      0.0          0.0          0.0          0.0          0.0          0.0           0.0           0.0          0.0           0.0          0.0           0.0          0.0           0.0
   Ttl Center/Region Exp.                 ($715.2)     ($128.8)      ($48.0)      ($16.1)      ($14.0)     ($115.5)       ($54.5)       ($41.7)      ($10.0)      ($115.0)      ($44.5)       ($41.7)      ($10.0)       ($75.5)
  Corporate Expenses
   Accounting expenses                     ($30.9)       ($1.8)        $0.0         $0.0         $0.0       ($10.3)         $0.0          $0.0         $0.0        ($10.3)        $0.0          $0.0         $0.0         ($8.5)
   Prof fees                                 (2.0)         0.0          0.0          0.0          0.0         (2.0)          0.0           0.0          0.0           0.0          0.0           0.0          0.0           0.0
   Computer expenses                        (31.5)       (20.5)         0.0          0.0          0.0         (5.5)          0.0           0.0          0.0          (5.5)         0.0           0.0          0.0           0.0
   Bank fees                                 (3.9)         0.0          0.0         (1.3)         0.0          0.0           0.0          (1.3)         0.0           0.0          0.0          (1.3)         0.0           0.0
   Travel/Meals & Enter.                      0.0          0.0          0.0          0.0          0.0          0.0           0.0           0.0          0.0           0.0          0.0           0.0          0.0           0.0
   Equipment rental                           0.0          0.0          0.0          0.0          0.0          0.0           0.0           0.0          0.0           0.0          0.0           0.0          0.0           0.0
   Advertising & marketing                    0.0          0.0          0.0          0.0          0.0          0.0           0.0           0.0          0.0           0.0          0.0           0.0          0.0           0.0
   Insurance                                 (7.5)        (3.4)         0.0          0.0          0.0         (2.1)          0.0           0.0          0.0          (2.1)         0.0           0.0          0.0           0.0
   Analytics                                 (5.4)        (2.7)         0.0          0.0          0.0         (1.4)          0.0           0.0          0.0           0.0         (1.4)          0.0          0.0           0.0
   Supplies                                  (4.0)         0.0          0.0          0.0          0.0         (2.0)          0.0           0.0          0.0          (2.0)         0.0           0.0          0.0           0.0
   Utilities                                (15.0)        (0.5)         0.0         (0.1)         0.0         (6.4)         (0.5)         (0.1)         0.0          (3.5)        (0.5)          0.0         (0.3)         (3.2)
   Misc. expenses                            (3.1)         0.0          0.0         (0.5)         0.0         (1.1)          0.0          (0.5)         0.0          (1.1)         0.0           0.0          0.0           0.0
   Total Corp. Expenses                   ($103.3)      ($28.9)        $0.0        ($1.9)        $0.0       ($30.6)        ($0.5)        ($1.9)        $0.0        ($24.4)       ($1.9)        ($1.3)       ($0.3)       ($11.7)




                                                                                                                                                                                                                                                       Main Document
Sabon Holdings LLC and related debtors
Debtor-in-Possession Budget
Statement of Cash Sources and Uses
$000s                                                                                                                                 Week of
                                          Total       6/1/2020     6/8/2020     6/15/2020    6/22/2020     6/29/2020    7/6/2020     7/13/2020     7/20/2020    7/27/2020     8/3/2020     8/10/2020     8/17/2020    8/24/2020
  Other Income/Expenses




                                                                                                                                                                                                                                                        20-11320-jlg
   Interest income                            $0.0         $0.0         $0.0         $0.0         $0.0          $0.0         $0.0         $0.0          $0.0          $0.0         $0.0         $0.0          $0.0          $0.0
   Interest (DIP)                              0.0          0.0          0.0          0.0          0.0           0.0          0.0          0.0           0.0           0.0          0.0          0.0           0.0           0.0
   Total Other Expenses                       $0.0         $0.0         $0.0         $0.0         $0.0          $0.0         $0.0         $0.0          $0.0          $0.0         $0.0         $0.0          $0.0          $0.0
  Total Operating Expenses               ($1,219.3)     ($170.6)     ($103.3)      ($18.0)     ($115.8)      ($159.1)     ($101.3)       ($43.6)      ($62.8)      ($150.9)      ($96.7)       ($43.0)      ($67.1)       ($87.1)
Net Operating Cash Flow                     $79.3        ($81.5)       ($4.1)      ($87.1)        ($3.1)      ($29.9)       $41.5        $99.2         $60.0        ($24.8)        $5.1        $58.7         $34.7         $10.8
  Bankruptcy Expenses
  Utility deposits                           ($5.0)        $0.0         $0.0        ($5.0)        $0.0          $0.0         $0.0         $0.0          $0.0          $0.0         $0.0         $0.0          $0.0          $0.0
  Legal Fees - Debtor                          0.0          0.0          0.0          0.0          0.0           0.0          0.0          0.0           0.0           0.0          0.0          0.0           0.0           0.0




                                                                                                                                                                                                                                                        Doc 3
  Legal Fees - Creditors                       0.0          0.0          0.0          0.0          0.0           0.0          0.0          0.0           0.0           0.0          0.0          0.0           0.0           0.0
  CRO/Financial Advisor Fees                   0.0          0.0          0.0          0.0          0.0           0.0          0.0          0.0           0.0           0.0          0.0          0.0           0.0           0.0
  Other Expenses                             (10.0)         0.0        (10.0)         0.0          0.0           0.0          0.0          0.0           0.0           0.0          0.0          0.0           0.0           0.0
  US Trustee Fees                            (15.0)         0.0          0.0          0.0          0.0           0.0          0.0          0.0         (15.0)          0.0          0.0          0.0           0.0           0.0
  Total Bankruptcy Exp.                     ($30.0)        $0.0       ($10.0)       ($5.0)        $0.0          $0.0         $0.0         $0.0        ($15.0)         $0.0         $0.0         $0.0          $0.0          $0.0




                                                                                                                                                                                                                                    Filed 05/29/20 Entered 05/29/20 22:01:14
Net Cash Flow                               $49.3        ($81.5)      ($14.1)      ($92.1)        ($3.1)      ($29.9)       $41.5        $99.2         $45.0        ($24.8)        $5.1        $58.7         $34.7         $10.8
Beginning Available Cash Balance           $200.0       $200.0         $68.5         $4.4         $0.0          $0.0         $0.0          $0.0         $0.0          $0.0         $0.0          $0.0         $0.0          $0.0
+Cash Generated from Ops                     49.3        (81.5)        (14.1)       (92.1)        (3.1)        (29.9)        41.5          99.2         45.0         (24.8)         5.1          58.7         34.7          10.8
- Required Balance                          (50.0)       (50.0)        (50.0)       (50.0)       (50.0)        (50.0)       (50.0)        (50.0)       (50.0)        (50.0)       (50.0)        (50.0)       (50.0)        (50.0)
+Loan Needed                                400.7          0.0           0.0        137.7        190.9         270.8        279.3         230.1        235.1         309.9        354.8         346.1        361.4         400.7
- Reserve for Repayment                    (400.7)         0.0           0.0          0.0       (137.7)       (190.9)      (270.8)       (279.3)      (230.1)       (235.1)      (309.9)       (354.8)      (346.1)       (361.4)
Ending Available Cash Balance              $199.3        $68.5          $4.4         $0.0         $0.0          $0.0         $0.0          $0.0         $0.0          $0.0         $0.0          $0.0         $0.0          $0.0




                                                                                                                                                                                                                                                 Pg 23 of 23
                                                                                                                                                                                                                                                        Main Document
